Citation Nr: 0118316	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision in which 
the RO granted service connection for PTSD and assigned an 
initial rating of 30 percent, effective October 24, 1997.  
The veteran, contending his claim merited a rating in excess 
of 30 percent, filed a notice of disagreement in October 
1999, and a statement of the case (SOC) was issued in 
November 1999.  The veteran submitted a substantive appeal in 
January 2000, with a Board hearing request.  In May 2001, a 
hearing was held in Washington, D.C., before Iris S. Sherman, 
who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The evidence of record does not indicate that the veteran 
suffers from occupational or social impairment with reduced 
reliability or productivity due to such symptoms such as 
flattened affect, speech abnormality, impaired memory, 
impaired judgment, or mood disturbances.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the veteran's service-connected PTSD are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In October 1997, the veteran filed a claim for service 
connection for PTSD.  In January 1998, the RO requested a VA 
PTSD examination and that the veteran submit information 
regarding in-service stressors.  A VA examination was 
provided in January 1998.  The veteran's subjective 
complaints included ongoing periods of nervousness, anxiety, 
and depression.  He also reported poor concentration, sleep, 
and attention span.  The veteran stated that he experienced 
dreams of events in Vietnam on occasion.  He also suffered 
from alcoholism.  At the time of the examination, the veteran 
shared a home with his cousin.  The examiner described the 
veteran as pleasant, cooperative, alert, and oriented.  The 
examiner noted no abnormal motor behaviors, thought 
disorders, or psychotic symptoms.  Upon clinical interview, 
the veteran denied any suicidal ideation, and had fair to 
good memory and intelligence.  The veteran was cognitively 
intact, and his insight and judgment were adequate.  In 
conclusion, the examiner diagnosed chronic PTSD.  The 
examiner described the veteran's overall dysfunction from 
PTSD as moderately severe in vocational, interpersonal, and 
emotional areas, and reported the veteran's Global Assessment 
of Functioning (GAF) score as 50 to 60.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) (Fourth Edition) (A GAF score 
is the examiner's judgment of the individual's overall level 
of functioning.  The GAF scale is between 1 and 100, with a 
higher score indicative of a higher level of functioning).

By rating action of July 1999, service connection for PTSD 
was granted and a 30 percent rating was assigned.  The 
veteran appealed, contending his PTSD was more disabling than 
evaluated, and requested a Board hearing.  A Board hearing 
was held in May 2001.  In testimony, the veteran described 
some long-term memory difficulties.  He described the ability 
to understand complex commands, such as three-part 
instructions, although not with ease.  The veteran preferred 
to be alone in his apartment (he began living alone in August 
2000), but he stated that friends would visit occasionally.  
He also visited friends who he described as "quiet" and 
would go to cookouts on occasion.  The veteran described a 
habit of drinking alcohol to ease depression, and a fear of 
firecrackers.  Upon employment inquiry, he revealed that he 
had been pressured by management to give up his most recent 
full-time employment due to his drinking problems.  The 
veteran stated that he was currently employed on a part-time 
basis as a room monitor for a convention center.  The veteran 
described his position as one requiring frequent social 
interaction, but that it did not cause him difficulties.  
When asked whether he had received medical treatment for his 
service-connected disability, the veteran indicated that he 
had received no treatment for PTSD for the past several 
years, and no relevant treatment following the January 1998 
VA PTSD examination.  

II.  Analysis

The general rating formula for mental disorders under 38 
C.F.R. § 4.130, DC 9411, pertaining to PTSD, is as follows, 
in pertinent part:

Total occupational and social impairment, due to
such symptoms as:  gross impairment in thought
processes or communication; persistent delusions
or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others;
intermittent inability to perform activities of
daily living (including maintenance of minimal
personal hygiene); disorientation to time or
place; memory loss for names of close relatives,
own occupation, or own 
name.......................100

Occupational and social impairment, with
deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due
to such symptoms as:  suicidal ideation;
obsessional rituals which interfere with routine
activities; speech intermittently illogical,
obscure, or irrelevant; near-continuous panic or
depression affecting the ability to function
independently, appropriately and effectively;
impaired impulse control (such as unprovoked
irritability with periods of violence); spatial
disorientation; neglect of personal appearance and
hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike
setting); inability to establish and maintain
effective 
relationships.................................70

Occupational and social impairment with reduced
reliability and productivity due to such symptoms
as:  flattened affect; circumstantial,
circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in
understanding complex commands; impairment of
short- and long-term memory (e.g., retention of
only highly learned material, forgetting to
complete tasks); impaired judgment; impaired
abstract thinking; disturbances of motivation and
mood; difficulty in establishing and maintaining
effective work and social 
relationships...........50

Occupational and social impairment with occasional
decrease in work efficiency and intermittent
periods of inability to perform occupational tasks
(although generally functioning satisfactorily,
with routine behavior, self-care, and conversation
normal), due to such symptoms as:  depressed mood,
anxiety, suspiciousness, panic attacks (weekly or
less often), chronic sleep impairment, mild memory
loss (such as forgetting names, directions, recent
events)......................................................
..30

38 C.F.R. § 4.130, DC 9411 (2000).

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating in excess of 30 percent 
for service-connected PTSD are not met.  Id.  Although there 
is some evidence of social withdrawal, the evidence 
preponderates against a 50 percent or greater initial rating.  
The evidence of record does not indicate that the veteran 
suffers from serious occupational or social impairment, or 
symptomatology characterizing a 50 percent disability rating.  
See 38 C.F.R. § 4.130, DC 9411.  According to the veteran's 
testimony, veteran maintains relationships with friends and 
interacts with the public without difficulty in his current 
employment.  The VA PTSD examiner of record indicated that 
the veteran exhibited no abnormal motor behaviors, no 
cognitive impairment, and no impairment of judgment.  Insight 
and judgment were adequate and memory was fairly good.  The 
evidence demonstrates overall that the veteran is generally 
functioning satisfactorily with some occupational and social 
impairment, corresponding more with the currently assigned 
rating.  Id.  

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded) and redefined the duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  
Furthermore, in pertinent part, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be made available when necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000, 114 Stat. 
at 2097-98.  

Regarding the applicability of the Veterans Claims Assistance 
Act of 2000, the Board finds that further development is not 
warranted in this case.  By virtue of the SOC issued during 
the pendency of the appeal, the veteran and his 
representative were provided notice of the information, 
medical evidence, and lay evidence necessary to substantiate 
his claim for a higher initial rating.  In addition, the RO 
fully developed the claim by providing a medical examination.  
Furthermore, after specific inquiry, the veteran indicated no 
current treatment records relevant to his claim, and he 
seemed to indicate that his condition had not changed since 
the last examination.  Accordingly, no further assistance to 
the veteran or additional development is warranted.  See 
generally Veterans Claims Assistance Act of 2000, 114 Stat. 
at 2096.



ORDER

A higher initial rating for PTSD, currently rated as 30 
percent disabling, is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

